Citation Nr: 0127576	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  96-48 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Basic eligibility for payment of Department of Veterans 
Affairs disability and pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The appellant had active service from December 1993 to 
November 1995.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
administrative decision of the New Orleans, Louisiana, 
Regional Office (RO) which determined that the appellant did 
not meet the basic eligibility requirements for payment of 
Department of Veterans Affairs (VA) compensation and pension 
benefits as he received a discharge under other than 
honorable conditions.  The appellant has been represented 
throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  In April and May 1995, the veteran was seen by military 
medical personnel for suicide ideation and following a 
suicide attempt.  

2.  In April, May, and July 1995, the veteran received 
non-judicial punishment for theft of candy valued at 
approximately $151.20 from a vending machine; missing a major 
field exercise due to a suicide attempt; and malingering.  

3.  The veteran's actions do not constitute willful and 
persistent misconduct.  


CONCLUSION OF LAW

The appellant's discharge under other than honorable 
conditions is not considered to be under dishonorable 
conditions.  It is not a bar to payment of VA disability and 
pension benefits.  38 U.S.C.A. § 5303 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.12 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether the appellant's basic 
eligibility for payment of VA disability and pension 
benefits, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the appellant's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The appellant has been advised by the 
statement of the case and the supplemental statement of the 
case of the evidence that would be necessary for him to 
substantiate his claim.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  


I.  Historical Review

The veteran's service medical records indicate that he was 
seen for psychiatric complaints on several occasions.  An 
April 1995 treatment record states that the veteran 
complained of experiencing suicidal ideation over the 
preceding two years.  Treating medical personnel commented 
that the veteran had been followed by an Army clinical 
psychologist.  A May 1995 treatment record states that the 
veteran was seen in the emergency room following an overdose 
of Motrin and muscle relaxers.  He complained of experiencing 
suicidal thoughts.  He clarified that he taken the overdose 
of medication in hopes of being hospitalized.  The veteran's 
history of "mental health services;" depression; alcohol 
abuse; and LSD use was noted.  Impressions of major 
depression, alcohol abuse, and hallucinogen dependence were 
advanced.  

An April 1995 Record of Proceedings Under Article 15, UCMJ 
(DA Form 2627) reflects that the veteran received an Article 
15 for stealing candy worth $151.20 from a day room vending 
machine.  An August 1995 Army memorandum indicates that 
action was being initiated to separate the veteran for the 
commission of a serious offense.  The veteran was noted to 
have received a Company Grade Article 15 for an April 1995 
larceny; to have "missed a major field exercise by 
swallowing approximately 15 pills of prescription medication 
in a suicide attempt;" and received a Field Grade Article 15 
for malingering in July 1995."  In November 1995, the 
veteran was discharged from the Army "under the provisions 
of AR-635-200, Chapter 14, Misconduct, Section III, Paragraph 
14-12c (Commission of a Serious Offense) with an under other 
than honorable conditions discharge.  
II.  Basic Eligibility for VA Benefits 

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2), (18) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.12(a) (2001).  A discharge or release 
from service for willful and persistent misconduct, to 
include a discharge under other than honorable conditions if 
it is determined that the discharge was issued because of 
willful and persistent misconduct, is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  38 
U.S.C.A. § 5303 (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 
(2001).  

The provisions of 38 C.F.R. § 3.354 (2001) direct that:  

  (a) Definition of insanity.  An insane 
person is one who, while not mentally 
defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.  

  (b)  Insanity causing discharge.  When 
a rating agency is concerned with 
determining whether a veteran was insane 
at the time he committed an offense 
leading to his court-martial, discharge 
or resignation, it will base its decision 
on all the evidence procurable relating 
to the period involved, and apply the 
definition in paragraph (a) of this 
section.  

See also VAOPGCPREC 20-97 (May 22, 1997).  

In order for an attempted suicide to constitute willful 
misconduct, the attempt act of self-destruction must be 
intentional.  A person of unsound mind is incapable of 
forming an intent (mens rea, or guilty mind, which is an 
essential element of crime or willful misconduct).  The act 
of suicide or a bona fide attempt is considered to be 
evidence of mental unsoundness.  Therefore, where no 
reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction.  38 C.F.R. § 3.302 (2001).  

The Board has reviewed the probative evidence of record.  The 
veteran was seen by Army medical personnel for complaints of 
suicidal ideation in April 1995 and following a suicide 
attempt in May 1995.  Impressions of major depression and 
polysubstance dependence were advanced.  During essentially 
the same time period, the veteran received non-judicial 
punishment for his theft of candy valued at $151.20 from a 
vending machine; missing a major field exercise due to his 
suicide attempt; and malingering.  Given the April 1995 
clinical findings of a history of suicidal ideation and in 
light of the provisions of 38 C.F.R. § 3.302, the Board finds 
that the veteran's May 1995 suicide attempt clearly does not 
constitute willful misconduct.  While the theft of the candy 
does represent a single episode of misconduct, the record 
does not affirmatively establish a pattern of such behavior.  
Upon resolution of reasonable doubt in the veteran's favor, 
the Board finds that the veteran's actions do not rise to the 
level of persistent and willful misconduct.  Therefore, the 
Board concludes that the veteran's discharge under other than 


honorable conditions was not under dishonorable conditions 
and does not constitute a bar to VA benefits.  


ORDER

The appellant meets the basic eligibility requirements for 
payment of VA disability and pension benefits.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals 

 

